      • T -



              Case 3:19-mj-03776-BLM Document 1 Filed 09/04/19 PageID.1 Page 1 of 13
AO 106 (Rev. 04/ 10) Application for a Search Warrant



                                       UNITED STATES DISTRJCT COURT                                                   FILED
                                                                     for the
                                                         Southern District of California                              SEP O4 2019
                In the Matter of the Search of                          )                                     CL f::HK US DISTRIG I COURT
         (Briefly describe the property to be searched                                                     SOUT HlcW~ DIS f HIC 1 0,' Ci\LIFORNfA
                                                                        )                                  BY                           DE PUTY
          or identify the p erson by name and address)                  )        Case No.
   A Samsung Cellular Phone Model Galaxy S9+ with
          IMEI number 353321091217904
                                                                        )
                                                                        )
                                                                        )
                                                                                             19MJ3776
                                              APPLICATION FOR A SEARCH WARRANT
            I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the p erson or describe the
prJWertv.. to be. searched pnd give ifs location) :
  :::,ee Attacnement A


located in the              Southern              District of - - - - -California             , there is now concealed {identify the
                    --------                                            - - - -- --
person or describe the property to be seized) :
 See Attachment B


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
               ~ evidence of a crime;
                  0 contraband, fruits of crime, or other items illegally possessed;
                  0 property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                        Offense Description
        21 U.S .C. Sections 952, 960,              Unlawful Importation of Methamphetamine
        963

         The application is based on these facts:
        See attached Affidavit.


              ~ Continued on the attached sheet.
              0 Delayed notice of
                under 18 U.S.C. §      rk      days (give exact ending date if more than 30 days/_____ ) is requested
                                           03a, the basis of which is set forth on the attached #et~


                                                                                 ./? 2-//--:
                                                                                       Applicant's signature

                                                                                            SA Pearlene Hill, HSI
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:    1/~ff
City and state: San Diego, CA                                                   Hon . Barbara L. Major, U.S. Magistrate Judge
                                                                                             Printed name and title
   Case 3:19-mj-03776-BLM Document 1 Filed 09/04/19 PageID.2 Page 2 of 13



                                  ATTACHMENT A

                        PROPERTY/ITEMS TO BE SEARCHED

The property/items to be searched are described as:

            Samsung Cellular Telephone
            Model: Galaxy S9+
            IMEI: 353321091217904
            Contained in Evidence Bag
            FP&F Case No. 2019250600095301


Currently in the possession of the U.S. Customs and Border Protection located at 9495
Customhouse Plaza, San Diego, California 92154.
   Case 3:19-mj-03776-BLM Document 1 Filed 09/04/19 PageID.3 Page 3 of 13



                                    ATTACHMENT B

                                  ITEMS TO BE SEIZED

      Authorization to search Target Device described in Attachment A includes the
search of disks, memory cards, deleted data, remnant data, slack space, and temporary
or permanent files contained on or in the cellular/mobile telephone for evidence
described below. The seizure and search of Target Device shall follow the search
methodology described in the attached affidavit submitted in support of the warrant.

      The evidence to be seized from Target Device will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period of April 8, 2019 through July 8, 2019:

      a.     tending to indicate efforts to import methamphetamine or other federally
             controlled substances from Mexico into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-
             such as email addresses, IP addresses, and phone numbers-used to facilitate
             the importation of methamphetamine or other federally controlled
             substances from Mexico into the United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved
             in the importation of methamphetamine or other federally controlled
             substances from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation of methamphetamine or other federally controlled substances
             from Mexico into the United States, such as stash houses, load houses, or
             delivery points;

      e.     tending to identify the user of, or persons with control over or access to,
             Target Device; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which are evidence of violations of Title 21, United States Code, §§ 952, 960, and 963.
       Case 3:19-mj-03776-BLM Document 1 Filed 09/04/19 PageID.4 Page 4 of 13



                          UNITED STATES DISTRICT COURT
 1
                        SOUTHERN DISTRICT OF CALIFORNIA
 2

 3    IN THE MATTER OF THE SEARCH OF                     AFFIDAVIT IN SUPPORT OF
                                                         AN APPLICATION FOR A
 4          Samsung Cellular Telephone
                                                         SEARCH WARRANT
            Model: Galaxy S9+
 5
            IMEI:353321091217904
 6          Contained in Evidence Bag
            FP&F Case No. 2019250600095301
 7

 8
 9
           I, Pearlene Hill, a Special Agent with the United States Department of Homeland
10
     Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Security
11
     Investigations (HSI), having been duly sworn, depose and state as follows:
12
                                        INTRODUCTION
13
           1.    I make this affidavit in support of an application for a warrant to search the
14
     following electronic device, as further described in Attachment A (hereinafter the Target
15
     Device):
16
                 Samsung Cellular Telephone
17               Model: Galaxy S9+
18               IMEI:353321091217904
                 Contained in Evidence Bag
19               FP&F Case No. 2019250600095301
20 and seize evidence of crimes, specifically, violations of Title 21, United States Code,
21   Sections 952, 960 and 963, as further described in Attachment B. This search supports an
22 investigation and prosecution of Antony Gutierrez FIGUEROA for the crimes mentioned
23 above. A factual explanation supporting probable cause follows.
24         2.    The Target Device was seized on July 8, 2019, from FIGUEROA by United
25   States Customs and Border Protection (CBP) officers after he was arrested for driving a
26 2011 Nissan Altima into the United States through the Otay Mesa Port of Entry (POE) in
27 San Diego, California with approximately 25.62 kilograms ofmethamphetamine concealed
28 underneath a false floor of the vehicle. Since its seizure, the Target Device has been in

                                               1
       Case 3:19-mj-03776-BLM Document 1 Filed 09/04/19 PageID.5 Page 5 of 13



 1 CBP's possess10n and was securely stored at 9495 Customhouse Plaza, San Diego,
 2 California 92154 on July 8, 2019.
 3         3.    Based on the information below, there is probable cause to believe that a search
 4 of the Target Device will produce evidence of the aforementioned crimes, as described in
 5 Attachment B.
 6         4.    The information contained in this affidavit is based upon my experience and
 7 training and consultation with other federal, state, and local law enforcement agents and
 8 officers who are experienced in the area of narcotics smuggling. The evidence and
 9 information contained herein was developed from my personal knowledge or have had them
1O related to me by persons mentioned in this affidavit. Because this affidavit is made for the
11 limited purpose of obtaining a search warrant for the Target Device, it does not contain all
12 of the information known by me or other federal agents regarding this investigation.
13 Instead, it only contains those facts believed to be necessary to establish probable cause.
14                              EXPERIENCE AND TRAINING
15         5.    I am a Special Agent with HSI, which is a component agency of the DHS.
16 I have been employed as an HSI Special Agent since May 2018. I am currently assigned to
17 the HSI DSAC San Ysidro field office in San Diego, California. My job duties are to
18 investigate the smuggling of controlled substances into the U.S. I have been cross-
19 designated by the U.S. Drug Enforcement Administration (DEA) to conduct narcotics
20 investigations and enforce provisions of the Federal Controlled Substances Act, pursuant to
21 Title 21 of the United States Code. Prior to employment with HSI, I was employed as a
22 Special Agent with the U.S. Secret Service (USSS), from August 2017 until May 2018; as
23 a Uniformed Division Officer with the U.S. Secret Service (USSS), from September 2014
24 until August 201 7; and as a Police Officer employed by the Chapel Hill Police Department
25 (CHPD), from September 2008 until September 2014.
26         6.    Prior to becoming an HSI Special Agent, I graduated with honors with a Master
27 of Science degree in Criminal Justice specializing in Homeland Security from Saint
28 Joseph's University. I received a Bachelor of Arts Degree in Psychology from the

                                                2
        Case 3:19-mj-03776-BLM Document 1 Filed 09/04/19 PageID.6 Page 6 of 13




 1 University of North Carolina at Chapel Hill and I served in the Army National Guard as a
 2 brigade senior movement non-commissioned officer.
 3         7.    As a HSI Special Agent, my formal training consisted of six months of
 4 residential instruction at the Federal Law Enforcement Training Center in Glynco, Georgia,
 5 which included training related to narcotics and dangerous drugs. I also learned
 6 fundamentals of how to conduct criminal investigations including, but not limited to,
 7 gathering of evidence, preservation of a crime scene, and the use of electronic evidence.
 8 I have participated in training programs related to controlled substances, including but not
 9 limited to marijuana, cocaine, methamphetamine, and heroin. I have also received training
1O in the methods used by narcotics traffickers to import, distribute, package and conceal
11 controlled substances. I have participated in several narcotics investigations and executed
12 arrests for drug-related offenses, including possession with the intent to distribute,
13 transportation, and the importation of controlled substances. Additionally, through the
14 course of my duties as a Special Agent, I have discussed narcotics smuggling and trafficking
15 with other experienced narcotics investigators and received informal training regarding
16 illegal drug trends and methods of operation for multi-kilogram drug smuggling, trafficking,
17 and dealing in the San Diego area.
18         8.    Based on my training and experience, I am familiar with the ways in which
19 drug smugglers and traffickers conduct their business. During the course of my duties I have
20 (1) worked as a surveillance agent who observed and recorded movements of individuals
21   suspected of trafficking drugs crossing the border from Mexico into the United States, and
22 while operating inside the United States; (2) participated in the execution of search warrants
23 on cellular phones related to drug investigations; (3) executed or participated in numerous
24 arrests for drug-related offenses, including possession with the intent to distribute; and
25 (4) interviewed criminal defendants, witnesses, and informants in furtherance of
26 investigations into the illegal smuggling and trafficking of controlled substances. Through
27 these duties, I have gained a working knowledge and insight into the operational habits of
28 drug smugglers and traffickers and the structure of their narcotics smuggling networks.

                                                3
        Case 3:19-mj-03776-BLM Document 1 Filed 09/04/19 PageID.7 Page 7 of 13




 1         9.    Based upon my training and experience and consultations with law
 2 enforcement officers experienced in drug smuggling and trafficking investigations, and all
 3 the facts and opinions set forth in this affidavit, I submit the following:
 4
           a.    Drug smugglers and traffickers will use cellular/mobile telephones because
 5
                 they are mobile and they have instant access to telephone calls, text, web, and
 6               v01ce messages;
 7         b.    Drug smugglers and traffickers will use cellular/mobile telephones because
 8               they are able to actively monitor the progress of their illegal cargo while the
                 conveyance is in transit;
 9
10         C.    Drug smugglers and traffickers and their accomplices will use cellular/mobile
                 telephones because they can easily arrange and/or determine what time their
11               illegal cargo will arrive at predetermined locations;
12
           d.    Drug smugglers and traffickers will use cellular/mobile telephones to direct
13               drivers to synchronize an exact drop off and/or pick up time of their illegal
                 cargo;
14
15         e.    Drug smugglers and traffickers will use cellular/mobile telephones to notify or
                 warn their accomplices of law enforcement activity to include the presence
16               and posture of marked and unmarked units, as well as the operational status of
17               checkpoints and border crossings;

18         f.    Drug smugglers and traffickers and their co-conspirators often use
                 cellular/mobile telephones to communicate with load drivers who transport
19
                 their narcotics and/or drug proceeds.
20
           10.   Based upon my training and experience as a Special Agent, and consultation
21
     with law enforcement officers experienced in narcotics trafficking investigations, and all
22
     the facts and opinions set forth in this affidavit, I have learned that cellular/mobile
23
     telephones can and often do contain electronic records, phone logs and contacts, voice and
24
     text communications, and data such as emails, text messages, chats and chat logs from
25
     various third-party applications, photographs, audio files, videos, and location data. This
26
     information can be stored within disks, memory cards, deleted data, remnant data, slack
27
     space, and temporary or permanent files contained on or in the cellular/mobile telephone.
28

                                                4
          Case 3:19-mj-03776-BLM Document 1 Filed 09/04/19 PageID.8 Page 8 of 13



  1 Specifically, I have learned, through my training, education, that searches of cellular/mobile
  2 telephones associated with narcotics smuggling yield evidence:
  3
             a.     Tending to indicate efforts to import methamphetamine or other federally
  4                 controlled substances from Mexico into the United States;
  5
             b.     Tending to identify accounts, facilities, storage devices, and/or services-such
  6                 as email addresses, IP addresses, and phone numbers-used to facilitate the
                    importation of methamphetamine or other federally controlled substances from
  7
                    Mexico into the United States;
  8
             C.     Tending to identify co-conspirators, criminal associates, or others involved in
  9
                    the importation of methamphetamine or other federally controlled substances
 10                 from Mexico into the United States;
 11
             d.     Tending to identify travel to or presence at locations involved in the
 12                 importation methamphetamine or other federally controlled substances from
 13                 Mexico into the United States, such as stash houses, load houses, or delivery
                    points;
 14

 15          e.     Tending to identify the user of, or persons with control over or access to, the
                    subject cellular/mobile telephone; and
 16
 17          f.     Tending to place in context, identify the creator or recipient of, or establish the
                    time of creation or receipt of communications, records, or data involved in the
 18                 activities described above.
 19
             11.    Subscriber Identity Module (SIM) Cards, also known as subscriber identity
20
       modules, are smart cards that store data for cellular telephone subscribers. Such data
21
       includes user identity, location and phone number, network authorization data, personal
22
       security keys, contact lists and stored text messages. Much of the evidence generated by a
23
       smuggler's use of a cellular telephone would likely be stored on any SIM Card that has been
24
       utilized in connection with that telephone .
. 25
             12.    Based on my training and experience, and conversations with other law
26
       enforcement officers who investigate drug smuggling and trafficking, I know that drug
27
       conspiracies often require detailed and intricate planning to successfully evade detection.
28
       Consequently, drug conspiracies often involve planning and coordination for several
                                                      5
       Case 3:19-mj-03776-BLM Document 1 Filed 09/04/19 PageID.9 Page 9 of 13



 1 months-this planning often occurs through mobile telephones. Additionally, based on my
 2 training and experience, and conversations with other law enforcement officers who
 3 investigate drug smuggling and trafficking, I have learned that coconspirators are often
 4 unaware when a fellow coconspirator has been arrested and will attempt to communicate
 5 with that coconspirator via mobile telephone after his or her arrest to determine the
 6 whereabouts of drugs that are being transported.
 7                        FACTS SUPPORTING PROBABLE CAUSE
 8         13.   According to a report prepared by CBP Officer Green, on July 8, 2019, at
 9 approximately 3 :21 a.m., Antony Gutierrez FIGUEROA, a United States citizen, made an
1O application for admission into the United States from Mexico through the Otay Mesa Port
11 of Entry (POE). FIGUEROA presented himself as the driver of a red 2011 Nissan Altima
12 bearing California license plate 7WJE142 (the "Vehicle") with Jasmine Rose
13 HERNANDEZ as the passenger. CBP Officer Green asked FIGUEROA where he was
14 going and FIGUEROA said Riverside, California. FIGUEROA stated he went to Mexico to
15 visit family and the Vehicle belonged to his cousin. FIGUEROA gave CBP Officer Green
16 two negative customs declarations. During the primary inspection, Customs and Border
17 Protection (CBP) Canine Enforcement Officer (CEO) Murray and his Narcotics/Human
18 Detector Dog (NHDD) "Cerci" were conducting vehicle primary roving operations.
19 "Cerci" alerted to a trained odor and indicated at the floor board under the front passenger
20 seat ofFIGUEROA's vehicle.
21         14.   The Z-Portal operator, CBP Officer Aguiar, advised the Vehicle went through
22 the Z-Portal for image analysis. CBPO Aguiar noticed anomalies on the floor of the right
23 passenger side of the Vehicle.
24         15.   According to a report prepared by CBP Officer Wright, he was assigned the
25 secondary inspection of the Vehicle at approximately 3 :45 a.m. CBP Officer Wright
26 performed a seven-point inspection and noticed that the driver and passenger front floor
27 board appeared to be altered. CBP Officer Wright removed the carpet of the Vehicle and
28 noticed a false floor creating a space to the actual floor of the Vehicle, such that the floor

                                                6
         Case 3:19-mj-03776-BLM Document 1 Filed 09/04/19 PageID.10 Page 10 of 13



 1 on which the driver (FIGUEROA) and passenger (HERNANDEZ) rested their feet was a
 2 few inches above the vehicle's actual, stock, floor. CBP Officer Wright removed the false
 3 floor and could see packages within. CBP Officer Wright removed forty-nine (49) packages
 4 from within the floor space. CBP Officer Wright probed one (1) of the packages which
 5 revealed a white crystal substance that field-tested positive for the characteristics of
 6 methamphetamine. The forty-nine (49) packages were vacuum sealed in plastic wrap and
 7 weighed approximately 25.62 kilograms (56.48 pounds).
 8           16.   FIGUEROA and HERNANDEZ were both placed under arrest at
 9 approximately 4:18 a.m. for violating Title 21 United States Code, Sections 952 and 960,
1O Unlawful Importation of a Controlled Substance. The Target Device was seized from
11 FIGUEROA upon his arrest. While processing FIGUEROA at the Port of Entry, two
12 messages displayed in plain view, on the outside of the Target Device's lock screen: one
13 message from "jacl_92" read "U guys safe?;" and another from "el.de.guerrero21" read
14 "Bro wya" which I interpreted to ask "where you at." 1 Agents did not unlock or download
15 the Target Device at the Port of Entry.
16           17.   Based upon my experience and investigation in this case, I believe that
17 FIGUEROA, HERNANDEZ, and other persons currently unknown, were involved in an
18 ongoing conspiracy to import and transport methamphetamine into the United States from
19 Mexico. Based on my experience investigating drug smugglers and traffickers, there is
20 probable cause to believe that FIGUEROA used the Target Device to coordinate with
21   coconspirators    regarding   the   importation,   transportation,   and   distribution   of
22 methamphetamine and to otherwise further this conspiracy both inside and outside of the
23 United States. Based upon my experience and training, consultation with other law
24 enforcement officers experienced in drug trafficking investigations, and all the facts and
25 opinions set forth in this affidavit, there is probable cause to believe that information
26 relevant to the drug smuggling and trafficking activities of FIGUEROA, suoh as telephone
27
    The Target Device had apparently been configured to display notifications, including
     1

28 messages, on the lock screen, which are displayed on the phone's screen without
   unlocking the phone.
                                                7
      Case 3:19-mj-03776-BLM Document 1 Filed 09/04/19 PageID.11 Page 11 of 13



 1 numbers, made and received calls, contact names, electronic mail (e-mail) addresses,
 2 appointment dates, messages, pictures and other digital information are stored in the
 3 memory of the Target Device. Therefore, for the reasons set forth above, I request
 4 permission to search the Target Device for items listed in Attachment B for the time period
 5 from April 8, 2019 to July 8, 2019.
 6                                       METHODOLOGY
 7         18.   It is not possible to determine, merely by knowing the cellular/mobile
 8 telephone's make, model and serial number, the nature and types of services to which the
 9 device is subscribed and the nature of the data stored on the device. Cellular/mobile devices
10 today can be simple cellular telephones and text message devices, can include cameras, can
11   serve as personal digital assistants and have functions such as calendars and full address
12 books and can be mini-computers allowing for electronic mail services, web services and
13 rudimentary word processing. An increasing number of cellular/mobile service providers
14 now allow for their subscribers to access their device over the internet and remotely destroy
15 all of the data contained on the device. For that reason, the device may only be powered in
16 a secure environment or, if possible, started in "flight mode" which disables access to the
17 network. Unlike typical computers, many cellular/mobile telephones do not have hard
18 drives or hard drive equivalents and store information in volatile memory within the device
19 or in memory cards inserted into the device. Current technology provides some solutions
20 for acquiring some of the data stored in some cellular/mobile telephone models using
21   forensic hardware and software. Even if some of the stored information on the device may
22 be acquired forensically, not all of the data subject to seizure may be so acquired. For
23 devices that are not subject to forensic data acquisition or that have potentially relevant data
24 stored that is not subject to such acquisition, the examiner must inspect the device manually
25 and record the process and the results using digital photography. This process is time and
26 labor intensive and may take weeks or longer.
27         19.   Following the issuance of this warrant, I will collect the Target Device and
28 subject it to analysis. All forensic analysis of the data contained within the telephones and

                                                 8
        Case 3:19-mj-03776-BLM Document 1 Filed 09/04/19 PageID.12 Page 12 of 13



 1 memory card(s) will employ search protocols directed exclusively to the identification and
 2 extraction of data within the scope of this warrant.
 3          20.   Based on the foregoing, identifying and extracting data subject to seizure
 4 pursuant to this warrant may require a range of data analysis techniques, including manual
 5 review, and, consequently, may take weeks or months. The personnel conducting the
 6 identification and extraction of data will complete the analysis within ninety (90) days,
 7 absent further application to this court.
 8                                        CONCLUSION
 9          21.   Based upon my experience, training, and consultation with other law
1O enforcement officers experienced in narcotics smuggling investigations, and all the facts
11   and circumstances described above, I submit that there is probable cause to conclude that
12 Antony Gutierrez FIGUEROA used the Target Device to facilitate the offense of importing
13 methamphetamine. The Target Device was likely used to facilitate the offense by
14 transmitting and storing data, which constitutes evidence, fruits, and instrumentalities of
15 violations of Title 21, United States Code, Sections 952, 960 and 963.
16          22.   Because the Target Device was promptly seized during the investigation of
17 FIGUEROA's trafficking activities and has been securely stored, there is probable cause to
18 believe that evidence of illegal activities committed by FIGUEROA continues to exist on
19 the Target Device. Based on the above facts and my training and experience, there is
20 probable cause to believe that evidence of violations of Title 21, United States Code,
21   Sections 952, 960, and 963 will be found.
22 II
23 II
24 II
25 II
26 II
27 II
28 II

                                                 9
      Case 3:19-mj-03776-BLM Document 1 Filed 09/04/19 PageID.13 Page 13 of 13




 1        23.    Therefore, I request that the Court issue a warrant authorizing law enforcement
 2 agents and/or other federal and state law enforcement officers to search the items described
 3 in Attachment A and to seize the items listed in Attachment B, using the methodology
 4 described above, for the time period from April 8, 2019 to July 8, 2019.
 5        I swear the foregoing is true and correct to the best of my knowledge and belief.
 6
 7
                                           Pearlene Hill
 8                                         Special Agent
                                           Homeland Security Investigations .
 9
10                                             t/~y of September, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              10
